IMAX CORPORATION

EXHIBIT 10.17

AMENDED EMPLOYMENT AGREEMENT

This agreement amends the amended employment agreement (the “Agreement”) between
Richard L. Gelfond (the “Executive”) and IMAX Corporation (the “Company”) dated
July 1, 1998, as amended, on the same terms and conditions except as set out
below:

 

1. Employment. Effective April 1, 2009, the Executive shall assume the role of
the Company’s sole Chief Executive Officer through the remainder of the Term.

 

2. Term. The term of the Agreement is extended until December 31, 2010 (the
“Term”).

 

3. Cash Compensation. The Executive shall continue to be paid a base salary at
the rate of $500,000 per year for 2009. Effective January 1, 2010, the Executive
shall be paid a base salary at the rate of $600,000 per year. Executive’s bonus
shall continue to be up to two times salary. Such bonus shall be at the
discretion of the Board of Directors and shall be based upon the success of the
Company in achieving the goals and objectives set by the Board after
consultation with the Executive. If the Executive’s employment is terminated
without Cause prior to the end of the Term, the Executive shall be entitled to
no less than a pro-rata portion of his median bonus target (i.e. one times
salary). For purposes of clarity, if Executive’s employment is terminated for
any reason during the Term and Executive becomes eligible to receive retirement
benefits as provided under that July 2000 Supplemental Executive Retirement
Plan, as amended, Executive shall no longer be entitled to receive any cash
compensation hereunder.

 

4. Incentive Compensation. The Executive shall be granted as soon as
practicable, in accordance with the terms of the IMAX Stock Option Plan (the
“Plan”), stock options to purchase 500,000 common shares of the Company (the
“Options”) at an exercise price per Common Share equal to the Fair Market Value,
as defined in the Plan. The Options shall have a 10-year term and vest as
follows:

 

     

Number of Options

  

Vesting Date

         100,000    April 1, 2009       100,000    October 1, 2009       100,000
   January 1, 2010       100,000    May 1, 2010       100,000   
September 1, 2010   



--------------------------------------------------------------------------------

The vesting of the Options shall be accelerated upon a “change of control” as
defined in the Agreement, and shall be governed, to the extent applicable, by
the provisions in the Agreement regarding change of control.

 

5. The entering into this agreement shall not prejudice any rights or waive any
obligations under any other agreement between the Executive and the Company.

DATED as of December 11, 2008.

 

AGREED AND ACCEPTED:

/s/ Richard L. Gelfond

Richard L. Gelfond IMAX CORPORATION Per:

/s/ Garth M. Girvan

Name: Garth M. Girvan Title: Director